DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following:  
They fail to comply with 37 CFR 1.84(p)(5) because they include the following reference signs NOT mentioned in the description: “206” and “207”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16 and 27 are objected to because of the following:
To improve clarity the first “comprising” in each claim should be changed to “that comprises”, to distinguish from the second “comprising” and the demarcation between the preamble and body in each claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the active oxidant” (claim 16, line 9; did Applicant intend to claim “a concentration of active oxidant” in line 1?); and “the obtained amperometric measurement”  (claims 21-22).  
The balance of the listed claims are rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gotthardt et al. (U.S. 2015/0203388 A1), hereinafter “Gotthardt” in view of Stacey et al. (U.S. 2016/0283393 A1), hereinafter “Stacey”.

    PNG
    media_image1.png
    570
    747
    media_image1.png
    Greyscale

Gotthardt teaches a system and method for automatically controlling an active oxidant concentration for a process of producing monochloramine that comprises applying metered amounts of an oxidant solution and an amine solution to a define area wherein the system comprises an electrochemical  measuring device (ORP sensor 116) for determining the free chlorine at tee 1160 which is upstream from a defined area (e.g. mixer 130) and configured to generate a feedback signal based on the measurement corresponding to a real-time concentration [0030] of the active oxidant in the oxidant solution, wherein a controller automatically regulates in real time the metered amount of oxidant solution provided to the defined area corresponding to a desired molar ratio of active oxidant and an active amine [0035, 0044-0046] [as in claims 16 and 27].

Gotthardt doesn’t specify that his electrochemical sensor includes a first and second electrode and output terminal but such is taught by Stacey.

    PNG
    media_image2.png
    291
    549
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    318
    299
    media_image3.png
    Greyscale

Stacey teaches an electrochemical sensor including a plurality of electrodes (11, 12, 13), as well as a reference electrode (R) positioned within a housing 10 for cathodic and anodic amperometric measurements [0052, 0059, 0075] [as in claims 16 and 27].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the electrochemical sensor of Stacey as the ORP sensor of Gotthardt, since Stacey teaches the benefits of a sensor having a long working life, excellent signal outputs [0099] and that is also simple, reliable and efficient [0100] for sensing free chlorine (abstract): the goal of Gotthardt.

As for claim 17, Stacey also teaches his electrochemical measurement device to include an output terminal and a “first” controller (20), where upon modification, the controller 111 of Gotthardt is the second controller receiving the feedback signal to automatically regulate the metered amount of oxidant solution provided to the defined area.

As for claims 18 and 28, such claim the principle of amperometric measurement and would have been obvious since Stacey teaches amperometric measurement.

As for claim 19, Stacey teaches his real-time concentration measurement of the active oxidant to be determinable independent of a sensed pH value—and teaches not requiring a pH sensor [0006, 0067].

As for claim 20, Gotthardt teaches molar ratio of active oxidant and active amine source to be 1:1 [0004].

As for claims 21-24 and 30-32, Stacey teaches the obtained amperometric measurements to be the sum of anodic and cathodic measurements associated with respective anodic oxidation and cathodic reduction processes taken simultaneously [figure 3, 0084] and can be obtained using the plurality of electrodes (11, 12, 13, R).

As for claim 25, Gotthardt teaches his controller to include a PLC or computer that can send signals to a remote location for automatic control or manual control by an operator or building manager (figure 4, 0044-0046, 0049).

As for claims 26 and 34, the mixer 130 of Gotthardt which can be a static mixer is considered to be a vessel of the defined area and the Tee 1160 to be the second defined area.

As for claim 29, Stacey also teaches his electrodes to be boron doped diamond working electrodes (abstract).

As for claim 33, as expanded above, Gotthardt teaches sending his controller to send signals to the operator for automatic or manual control of his pumps, wherein the operator input including the algorithms of the program provide the “user approval of” step. 

As for the additional limitations in claim 35, Gotthardt also teaches regulating the metered amount of amine solution produced to the defined area via ORP sensor 114 and the ammonia pump 128.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778